DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 10-12, 14-17 and 23-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,287,931. 

Present Application
US Patent  11,287,931
1. An analog front-end (AFE) circuit, coupled to a touch panel, comprising: 

a first AFE channel, coupled to a first terminal connected to the touch panel, configured to process a first sensing signal received by the first terminal, and comprising: 

a first integrator, having an input terminal coupled to the first terminal; and 


a second AFE channel, coupled to a second terminal connected to the touch panel, configured to process a second sensing signal received from the second terminal and 






generate a noise cancellation signal, and 
wherein a partial circuit of the second AFE channel behaves as a noise reference circuit for generating the noise cancellation signal, by scaling the second reversal input signal with a second scale factor, and outputting the noise cancellation signal to a common node between the first integrator of the first AFE channel and the first terminal.




comprising: a second input amplifier, having an input terminal coupled to the second terminal, a first output terminal outputting a second input signal generated based on the second sensing signal, and 

a second output terminal outputting a second reversal input signal having a opposite polarity with respect to the second input signal, 






1. An analog front-end (AFE) circuit, coupled to a touch panel, comprising: 

a first AFE channel, coupled to a first terminal connected to the touch panel, configured to process a first sensing signal received by the first terminal, and comprising: 

a first integrator, having an input terminal coupled to the first terminal; 


a second AFE channel, coupled to the second terminal, and configured to process the second sensing signal received from the second terminal, 


wherein the second AFE channel comprising: a second integrator, having an input terminal; 



a noise reference circuit, coupled between the input terminal of the first integrator in the first AFE channel and a second terminal connected to the touch panel, and configured to reverse a second sensing signal received from the second terminal, and couple the reversed second sensing signal, as a second reversal input signal, to a common node between the first integrator and the first terminal; and 




a second input amplifier, having an input terminal coupled to the second terminal, a first output terminal coupled to the input terminal of the second integrator, and 


a second output terminal coupled to the input terminal of the first integrator in the first AFE channel, and configured to output a second input signal through the first output terminal of the second input amplifier to the second integrator and output the second reversal input signal through the second output terminal of the second input amplifier based on the second sensing signal received by the second terminal, 



wherein the second input signal has the same magnitude but reversed polarity with respect to the second reversal input signal; and 

a second current conveyor, coupled between the second output terminal of the second input amplifier and the input terminal of the first integrator of the first AFE channel, receiving the second reversal input signal of the second AFE channel, and 

scaling the second reversal input signal of the second AFE channel with a second scale factor to remove a portion of the first input signal in the first AFE channel, 

wherein the noise reference circuit comprises the second input amplifier and the second current conveyor of the second AFE channel, 



wherein the second reversal input signal of the second AFE channel is coupled to the common node in the first AFE circuit at which the first input signal of the first AFE channel and the second reversal input signal of the second AFE channel are summed.

2. The AFE circuit of claim 1, wherein first sensing signal includes a noise signal received by the first terminal, and the second sensing signal includes a noise signal received by the second terminal.
2. The AFE circuit of claim 1, wherein first sensing signal includes a noise signal received by the first terminal, and the second sensing signal includes a noise signal received by the second terminal.

3. The AFE circuit of claim 2, wherein the first terminal is coupled to a first touch sensor on the touch panel, and the second terminal is coupled to a second touch sensor on the touch panel, wherein the first touch sensor and the second touch sensor are neighboring to each other.

3. The AFE circuit of claim 2, wherein the first terminal is coupled to a first touch sensor on the touch panel, and the second terminal is coupled to a second touch sensor on the touch panel, wherein the first touch sensor and the second touch sensor are neighboring to each other.

4. The AFE circuit of claim 2, wherein the first sensing signal further includes a touch signal generated by a first touch sensor coupled to the first terminal.

4. The AFE circuit of claim 2, wherein the first sensing signal further includes a touch signal generated by a first touch sensor coupled to the first terminal.

10. The AFE circuit of claim 1, wherein the first AFE channel further comprises a first input amplifier and a first current conveyor, coupled between a first output terminal of the first input amplifier and the first integrator, and scaling the first input signal of the first AFE channel with a first scale factor.

5. The AFE circuit of claim 1, wherein the first AFE channel further comprises a first current conveyor, coupled between the first output terminal of the first input amplifier and the first integrator, and scaling the first input signal of the first AFE channel with a first scale factor.

11. The AFE circuit of claim 1, further comprising: a third AFE channel, coupled to a third terminal connected to the touch panel, receiving a third sensing signal, and comprising: a third integrator; and a third input amplifier, having an input terminal coupled to the third terminal, a first output terminal coupled to the third integrator, and a second output terminal coupled to the input terminal of the first integrator in the first AFE channel, and configured to output a third input signal and a third reversal input signal based on the third sensing signal received by the third terminal, wherein the third input signal has the same magnitude but opposite polarity to the third reversal input signal, wherein the third reversal input signal of the third AFE channel is coupled to the common node in the first AFE channel at which the first input signal of the first AFE channel, the second reversal input signal output by the noise reference circuit, and the third reversal input signal of the third AFE channel are summed.


6. The AFE circuit of claim 1, further comprising: a third AFE channel, coupled to a third terminal connected to the touch panel, receiving a third sensing signal, and comprising: a third integrator; and a third input amplifier, having an input terminal coupled to the third terminal, a first output terminal coupled to the third integrator, and a second output terminal coupled to the input terminal of the first integrator in the first AFE channel, and configured to output a third input signal and a third reversal input signal based on the third sensing signal received by the third terminal, wherein the third input signal has the same magnitude but opposite polarity to the third reversal input signal, wherein the third reversal input signal of the third AFE channel is coupled to the common node in the first AFE channel at which the first input signal of the first AFE channel, the second reversal input signal output by the noise reference circuit, and the third reversal input signal of the third AFE channel are summed.


12. The AFE circuit of claim 1, wherein the second input amplifier of the second AFE channel further comprises at least one output terminal other than the first output terminal and the second output terminal of the second input amplifier respectively coupled to at least one other neighboring AFE channel, and configured to output at least one other second reversal input signal through the at least one output terminal.

7. The AFE circuit of claim 1, the second input amplifier of the second AFE channel further comprises at least one output terminal other than the first output terminal and the second output terminal of the second input amplifier respectively coupled to at least one other neighboring AFE channel, and configured to output at least one other second reversal input signal through the at least one output terminal.





14. A touch display apparatus, comprising: a touch panel, comprising a plurality of electrodes, which are used as common electrodes in display periods and as a plurality of touch sensors in touch periods; and 

a touch display driving circuit comprising a touch analog front-end (AFE) circuit, including a plurality of AFE channels, 

wherein each the plurality of AFE channels receives a input signal through a terminal of the touch display driving circuit coupled to a corresponding touch sensor of the plurality of touch sensors, 

wherein each of the plurality of AFE channels comprise: a first AFE channel, comprising: a first integrator, having an input terminal coupled to the first terminal receiving a first sensing signal; 

a second AFE channel, configured to process a second sensing signal received from the second terminal and generate a noise cancellation signal, 

wherein the second AFE channel comprises: an second input amplifier, having an input terminal coupled to the second terminal, a first output terminal outputting a second input signal, and 



a second output terminal outputting a second reversal input signal having a opposite polarity with respect to the second input signal, 





























wherein a partial circuit of the second AFE channel behaves as a noise reference circuit for generating the noise cancellation signal, by scaling the second reversal input signal with a second scale factor, and outputting the noise cancellation signal to a common node between the first integrator of the first AFE channel and the first terminal.


8. A touch display apparatus, comprising: a touch panel, comprising a plurality of electrodes, which are used as common electrodes in display periods and as a plurality of touch sensors in touch periods; and 

a touch display driving circuit comprising a touch analog front-end (AFE) circuit, including a plurality of AFE channels, 

wherein each the plurality of AFE channels receives a input signal through a terminal of the touch display driving circuit coupled to a corresponding touch sensor of the plurality of touch sensors, 

wherein each of the plurality of AFE channels comprise: a first AFE channel, comprising: a first integrator, having an input terminal coupled to the first terminal receiving a first sensing signal; 

a second AFE channel, configured to process a second sensing signal received from the second terminal, 

wherein the second AFE channel comprises: a second integrator, having an input terminal; a second input amplifier, having an input terminal coupled to the second terminal, a first output terminal coupled to the input terminal of the second integrator, and 

a second output terminal coupled to the input terminal of the first integrator in the first AFE channel, the second input amplifier is coupled between the input terminal of the first integrator in the first AFE channel and a second terminal connected to the touch panel, and configured to output a second input signal through the first output terminal of the second input amplifier to the second integrator and output a second reversal input signal through the second output terminal of the second input amplifier based on the second sensing signal received by the second terminal and couple the second reversal input signal to a common node between the first integrator and the first terminal, 
wherein the second input signal has the same magnitude but reversed polarity with respect to the second reversal input signal; and 

a second current conveyor, coupled between the second output terminal of the second input amplifier and the input terminal of the first integrator of the first AFE channel, receiving the second reversal input signal of the second AFE channel, and scaling the second reversal input signal of the second AFE channel with a second scale factor to remove a portion of the first input signal in the first AFE channel, where the second input amplifier of the second AFE channel is a part of a noise reference circuit with respect to the first AFE channel, 

wherein the noise reference circuit comprises the second input amplifier and the second current conveyor of the second AFE channel wherein the second reversal input signal of the second AFE channel is coupled to the common node in the first AFE circuit at which the first input signal of the first AFE channel and the second reversal input signal of the second AFE channel are summed.

15. The touch display apparatus of claim 14, wherein first sensing signal includes a noise signal received by the first terminal, and the second sensing signal includes a noise signal received by the second terminal.

9. The touch display apparatus of claim 8, wherein first sensing signal includes a noise signal received by the first terminal, and the second sensing signal includes a noise signal received by the second terminal.
16. The touch display apparatus of claim 15, wherein the first terminal is coupled to a first touch sensor of the plurality of touch sensors on the touch panel, and the second terminal is coupled to a second touch sensor of the plurality of touch sensors on the touch panel, wherein the first touch sensor and the second touch sensor are neighboring to each other.

10. The touch display apparatus of claim 9, wherein the first terminal is coupled to a first touch sensor of the plurality of touch sensors on the touch panel, and the second terminal is coupled to a second touch sensor of the plurality of touch sensors on the touch panel, wherein the first touch sensor and the second touch sensor are neighboring to each other.

17. The touch display apparatus of claim 15, wherein the first sensing signal further includes a touch signal generated by a first touch sensor of the plurality of touch sensors coupled to the first terminal.

11. The touch display apparatus of claim 9, wherein the first sensing signal further includes a touch signal generated by a first touch sensor of the plurality of touch sensors coupled to the first terminal.

23. The touch display apparatus of claim 14, wherein the first AFE channel further comprises a first input amplifier and a first current conveyor, coupled between a first output terminal of the first input amplifier of the first AFE channel and the first integrator, and scaling the first input signal of the first AFE channel with a first scale factor.

12. The touch display apparatus of claim 8, wherein the first AFE channel further comprises a first input amplifier and a first current conveyor, coupled between the first output terminal of the first input amplifier of the first AFE channel and the first integrator, and scaling the first input signal of the first AFE channel with a first scale factor.

24. The touch display apparatus of claim 14, further comprising: a third AFE channel, coupled to a third terminal connected to the touch panel, receiving a third sensing signal, and comprising: a third integrator; and a third input amplifier, having an input terminal coupled to the third terminal, a first output terminal coupled to the third integrator, and a second output terminal coupled to the input terminal of the first integrator in the first AFE channel, and configured to output a third input signal and a third reversal input signal based on the third sensing signal received by the third terminal, wherein the third input signal has the same magnitude but opposite polarity to the third reversal input signal, wherein the third reversal input signal of the third AFE channel is coupled to the common node in the first AFE channel at which the first input signal of the first AFE channel, the second reversal input signal output by the noise reference circuit, and the third reversal input signal of the third AFE channel are summed.

13. The touch display apparatus of claim 8, further comprising: a third AFE channel, coupled to a third terminal connected to the touch panel, receiving a third sensing signal, and comprising: a third integrator; and a third input amplifier, having an input terminal coupled to the third terminal, a first output terminal coupled to the third integrator, and a second output terminal coupled to the input terminal of the first integrator in the first AFE channel, and configured to output a third input signal and a third reversal input signal based on the third sensing signal received by the third terminal, wherein the third input signal has the same magnitude but opposite polarity to the third reversal input signal, wherein the third reversal input signal of the third AFE channel is coupled to the common node in the first AFE channel at which the first input signal of the first AFE channel, the second reversal input signal output by the noise reference circuit, and the third reversal input signal of the third AFE channel are summed.

25. The touch display apparatus of claim 14, wherein the second input amplifier of the second AFE channel further comprises at least one output terminal other than the first output terminal and the second output terminal of the second input amplifier respectively coupled to at least one other neighboring AFE channel, and configured to output at least one other second reversal input signal through the second output terminal.

14. The touch display apparatus of claim 8, the second input amplifier of the second AFE channel further comprises at least one output terminal other than the first output terminal and the second output terminal of the second input amplifier respectively coupled to at least one other neighboring AFE channel, and configured to output at least one other second reversal input signal through the second output terminal.




Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-4, 10-12, 14-17 and 23-25 of the present application overlap and encompass the scope of claims 1-14 of US Patent 11,287,931, and vice-versa.  Therefore, it would obvious to a person of ordinary skill to broaden the scope of claims 1-14 of US Patent 11,287,931 to that of claims 1-4, 10-12, 14-17 and 23-25 of the present application for the well-known purpose of having a larger scope of patent protection, and consequently, more products in the industrial applicability which are patent protected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 26, claim 26 recites its dependency from claim 13.  Examiner believes this dependency to be in error since claim 26 does not further limit the scope of claim 13.  For compact prosecution purposes, Examiner will interpret claim 26 as depending from claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7, 8, 9, 13, 14, 15, 16, 17, 20, 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2015/0185927 A1, Published July 2, 2015).
As to claim 1, Inoue discloses an analog front-end (AFE) circuit, coupled to a touch panel (Inoue at Figs. 1, 21, detection electrodes 12), comprising: 
a first AFE channel, coupled to a first terminal connected to the touch panel, configured to process a first sensing signal received by the first terminal (Inoue at Fig. 21, detection electrodes 12-n outputs are analogous to first terminals; ¶ [0080]), and comprising: 
a first integrator, having an input terminal coupled to the first terminal (Inoue at Fig. 21, negative input to top-most integrator 36 coupled to detection electrode terminal 12-1); and 
a second AFE channel, coupled to a second terminal connected to the touch panel, configured to process a second sensing signal received from the second terminal (Inoue at Fig. 21, output of detection electrode terminal 12-2) and generate a noise cancellation signal (Inoue at Fig. 21; ¶ [0159]), and comprising: 
a second input amplifier, having an input terminal coupled to the second terminal (Inoue at Fig. 21, Examiner regards second from top current-to-voltage converter 34 and second from top differential amplifier 35 as analogous to a second input amplifier), 
a first output terminal outputting a second input signal generated based on the second sensing signal (Inoue at Fig. 21, output of second from top differential amplifier 35 is analogous to a second input signal), and 
a second output terminal outputting a second reversal input signal having a opposite polarity with respect to the second input signal (Inoue at Fig. 21, output of second from top current-to-voltage converter 34 is analogous to a second reversal signal because of differential amplifier 35), 
wherein a partial circuit of the second AFE channel behaves as a noise reference circuit for generating the noise cancellation signal (Inoue at Fig. 21; ¶ [0159] discloses “Moreover, when a video signal (image display signal) applied to the display panel becomes noise of the detection signal, the detection accuracy of a touch position is reduced. However, such a situation effectively can be eliminated by determining the differences between each of the detection signals of the adjacent detection electrodes. The video signal to be applied to each of the video signal lines of the display panel differs depending on the content of the display image. In the input device of the present technology, since the detection electrodes cross at right angles to the video signal lines of the display panel, an average of the voltage fluctuations of the video signal lines appears as noise on the detection electrodes. Therefore, the noise levels of the adjacent detection electrodes are about the same, and such common mode noise can be cancelled by determining the differences between each of the detection signals of the adjacent detection electrodes.”), 
by scaling the second reversal input signal with a second scale factor (Inoue at Fig. 21, the scale factor of output of second the second from top current-to-voltage 34 is one which is analogous to a second scale factor), and 
outputting the noise cancellation signal to a common node between the first integrator of the first AFE channel and the first terminal (Inoue at Fig. 21, negative input to top-most integrator 36 is analogous to a common node).
As to claim 2, Inoue discloses the AFE circuit of claim 1, wherein first sensing signal includes a noise signal received by the first terminal, and the second sensing signal includes a noise signal received by the second terminal (Inoue at ¶ [0159]).
As to claim 3, Inoue discloses the AFE circuit of claim 2, wherein the first terminal is coupled to a first touch sensor on the touch panel, and the second terminal is coupled to a second touch sensor on the touch panel, wherein the first touch sensor and the second touch sensor are neighboring to each other (Inoue at Figs. 5, 21).
As to claim 4, Inoue discloses the AFE circuit of claim 2, wherein the first sensing signal further includes a touch signal generated by a first touch sensor coupled to the first terminal (Inoue at Figs. 2, 5).
As to claim 7, Inoue discloses the AFE circuit of claim 1, wherein the noise cancellation signal is used for removing a noise portion of the first input signal in the first AFE channel (Inoue at Fig. 21; ¶ [0159).
As to claim 8, Inoue discloses the AFE circuit of claim 1, wherein the second AFE channel further comprises a second integrator coupled to the first output terminal of the second input amplifier of the second AFE channel (Inoue at Fig. 2, second from top integrator 36).
As to claim 9, Inoue discloses the AFE circuit of claim 1, wherein the noise reference circuit is coupled to the input terminal of the first integrator of the first AFE channel (Inoue at Fig. 21, connection between output of second from top current-to-voltage converter and negative input of topmost integrator 36).
As to claim 13, Inoue discloses the AFE circuit of claim 1.
Inoue does not expressly disclose that the AFE circuit and a display driving circuit is implemented as a touch display driving circuit.
However, MPEP 2144.04(V) establishes the making integral is obvious. Therefore, it would be obvious to a person of ordinary skill to integrate signal detection circuit 7 and source and scanning line driving circuits 3, 4 in Fig. 1 of Inoue into a single touch display driving circuit.
As to claim 14, Inoue discloses a touch display apparatus, comprising: a touch panel, comprising a plurality of electrodes, which are used as common electrodes in display periods and as a plurality of touch sensors in touch periods (Inoue at Fig. 6; ¶ [0086] discloses “As shown in FIG. 6, the common electrode is cut along cutting plane lines extending in the horizontal direction, so that a plurality of detection electrodes 12 extending in the row direction (horizontal direction) of the pixel array are formed.”); and 
a touch display driving circuit comprising a touch analog front-end (AFE) circuit, including a plurality of AFE channels, wherein each the plurality of AFE channels receives a input signal through a terminal of the touch display driving circuit coupled to a corresponding touch sensor of the plurality of touch sensors (Inoue at Figs. 1, 2, 5, 6, 21), 
wherein each of the plurality of AFE channels comprise: a first AFE channel, comprising: a first integrator, having an input terminal coupled to the first terminal receiving a first sensing signal (Inoue at Fig. 21, negative input of topmost integrator 36 coupled to detection electrode terminal 12-1); 
a second AFE channel, configured to process a second sensing signal received from the second terminal (Inoue at Fig. 21, output of detection electrode terminal 12-2) and generate a noise cancellation signal (Inoue at Fig. 21; ¶ [0159]), 
wherein the second AFE channel comprises: an second input amplifier, having an input terminal coupled to the second terminal (Inoue at Fig. 21, Examiner regards second from top current-to-voltage converter 34 and second from top differential amplifier 35 as analogous to a second input amplifier), 
a first output terminal outputting a second input signal (Inoue at Fig. 21, output of second from top differential amplifier 35 is analogous to a second input signal), and 
a second output terminal outputting a second reversal input signal having a opposite polarity with respect to the second input signal (Inoue at Fig. 21, output of second from top current-to-voltage converter 34 is analogous to a second reversal signal because of differential amplifier 35), 
wherein a partial circuit of the second AFE channel behaves as a noise reference circuit for generating the noise cancellation signal (Inoue at Fig. 21; ¶ [0159] discloses “Moreover, when a video signal (image display signal) applied to the display panel becomes noise of the detection signal, the detection accuracy of a touch position is reduced. However, such a situation effectively can be eliminated by determining the differences between each of the detection signals of the adjacent detection electrodes. The video signal to be applied to each of the video signal lines of the display panel differs depending on the content of the display image. In the input device of the present technology, since the detection electrodes cross at right angles to the video signal lines of the display panel, an average of the voltage fluctuations of the video signal lines appears as noise on the detection electrodes. Therefore, the noise levels of the adjacent detection electrodes are about the same, and such common mode noise can be cancelled by determining the differences between each of the detection signals of the adjacent detection electrodes.”), 
by scaling the second reversal input signal with a second scale factor (Inoue at Fig. 21, the scale factor of output of second the second from top current-to-voltage 34 is one which is analogous to a second scale factor), and 
outputting the noise cancellation signal to a common node between the first integrator of the first AFE channel and the first terminal (Inoue at Fig. 21, negative input to top-most integrator 36 is analogous to a common node).
As to claim 15, Inoue discloses the touch display apparatus of claim 14, wherein first sensing signal includes a noise signal received by the first terminal, and the second sensing signal includes a noise signal received by the second terminal (Inoue at ¶ [0159]).
As to claim 16, Inoue discloses the touch display apparatus of claim 15, wherein the first terminal is coupled to a first touch sensor of the plurality of touch sensors on the touch panel, and the second terminal is coupled to a second touch sensor of the plurality of touch sensors on the touch panel, wherein the first touch sensor and the second touch sensor are neighboring to each other (Inoue at Figs. 5, 21).
As to claim 17, Inoue discloses the touch display apparatus of claim 15, wherein the first sensing signal further includes a touch signal generated by a first touch sensor of the plurality of touch sensors coupled to the first terminal (Inoue at Figs. 2, 5).
As to claim 20, Inoue discloses the touch display apparatus of claim 14, wherein the noise cancellation signal is used for removing a noise portion of the first input signal in the first AFE channel (Inoue at Fig. 21; ¶ [0159).
As to claim 21, Inoue discloses the touch display apparatus of claim 14, wherein the second AFE channel further comprises a second integrator coupled to the first output terminal of the second input amplifier of the second AFE channel (Inoue at Fig. 2, second from top integrator 36).
As to claim 22, Inoue discloses the touch display apparatus of claim 14, wherein the noise reference circuit is coupled to the input terminal of the first integrator of the first AFE channel (Inoue at Fig. 21, connection between output of second from top current-to-voltage converter and negative input of topmost integrator 36).
As to claim 23, Inoue discloses the touch display apparatus of claim 13.
Inoue does not expressly disclose that the AFE circuit and a display driving circuit is implemented as the touch display driving circuit.
However, MPEP 2144.04(V) establishes the making integral is obvious. Therefore, it would be obvious to a person of ordinary skill to integrate signal detection circuit 7 and source and scanning line driving circuits 3, 4 in Fig. 1 of Inoue into a single touch display driving circuit.
Claims 5, 6, 10, 18, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2015/0185927 A1, Published July 2, 2015) in view of Shepelev (US 2019/0278396 A1, Published September 12, 2019).
As to claim 5, Inoue discloses the AFE circuit of claim 1, wherein the second AFE channel further comprises: 
a second… conveyor, coupled between the second output terminal of the second input amplifier and the input terminal of the first integrator of the first AFE channel, and configured to scale the second reversal input signal of the second AFE channel with the second scale factor and output the scaled second reversal input signal as the noise cancellation signal (Inoue at Fig. 21, differential amplifier 35 analogous to a second conveyor and necessarily provides a scale factor; ¶ [0159]).
Inoue does not expressly disclose that its second conveyor is a second current conveyor.  
However, Shepelev does disclose that its second conveyor is a second current conveyor (Shepelev at Fig. 3, in particular, operational amplifier 315 with current conveyor 316).
Inoue discloses a base touch input device upon which the claimed invention is an improvement.  Shepelev discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add, modify, or substitute into Inoue the teachings of Shepelev for the predictable result of conditioning a receive electrode signal for further processing (Shepelev at Fig. 3), or providing a guard signal for mitigating EMI effects (Shepelev at ¶ [0003]-[0004]).
As to claim 6, the combination of Inoue and Shepelev discloses the AFE circuit of claim 5, wherein the noise reference circuit comprises the second input amplifier and the second current conveyor of the second AFE channel (Inoue at Fig. 21).
As to claim 10, Inoue discloses the AFE circuit of claim 1,
wherein the first AFE channel further comprises a first input amplifier (Inoue at Fig. 21, current-to-voltage converter 34) and a first… conveyor, coupled between a first output terminal of the first input amplifier and the first integrator, and scaling the first input signal of the first AFE channel with a first scale factor (Inoue at Fig. 21, differential amplifier 35 analogous to a first conveyor and necessarily provides a scale factor).
Inoue does not expressly disclose that its first conveyor is a first current conveyor.  
However, Shepelev does disclose that its first conveyor is a first current conveyor (Shepelev at Fig. 3, in particular, operational amplifier 315 with current conveyor 316).
Inoue discloses a base touch input device upon which the claimed invention is an improvement.  Shepelev discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add, modify, or substitute into Inoue the teachings of Shepelev for the predictable result of conditioning a receive electrode signal for further processing (Shepelev at Fig. 3), or providing a guard signal for mitigating EMI effects (Shepelev at ¶ [0003]-[0004]).
As to claim 18, Inoue discloses the touch display apparatus of claim 14, wherein the second AFE channel further comprises: 
a second… conveyor, coupled between the second output terminal of the second input amplifier and the input terminal of the first integrator of the first AFE channel, and configured to scale the second reversal input signal of the second AFE channel with the second scale factor and output the scaled second reversal input signal as the noise cancellation signal (Inoue at Fig. 21, differential amplifier 35 analogous to a second conveyor and necessarily provides a scale factor; ¶ [0159]).
Inoue does not expressly disclose that its second conveyor is a second current conveyor.  
However, Shepelev does disclose that its second conveyor is a second current conveyor (Shepelev at Fig. 3, in particular, operational amplifier 315 with current conveyor 316).
Inoue discloses a base touch input device upon which the claimed invention is an improvement.  Shepelev discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add, modify, or substitute into Inoue the teachings of Shepelev for the predictable result of conditioning a receive electrode signal for further processing (Shepelev at Fig. 3), or providing a guard signal for mitigating EMI effects (Shepelev at ¶ [0003]-[0004]).
As to claim 19, Inoue discloses the touch display apparatus of claim 18, wherein the noise reference circuit comprises the second input amplifier and the second current conveyor of the second AFE channel (Inoue at Fig. 21).
As to claim 26, Inoue discloses the touch display apparatus of claim 14, 
wherein the first AFE channel further comprises a first input amplifier (Inoue at Fig. 21, current-to-voltage converter 34)and a first… conveyor, coupled between a first output terminal of the first input amplifier of the first AFE channel and the first integrator, and scaling the first input signal of the first AFE channel with a first scale factor (Inoue at Fig. 21, differential amplifier 35 analogous to a first conveyor and necessarily provides a scale factor).
Inoue does not expressly disclose that its first conveyor is a first current conveyor.  
However, Shepelev does disclose that its first conveyor is a first current conveyor (Shepelev at Fig. 3, in particular, operational amplifier 315 with current conveyor 316).
Inoue discloses a base touch input device upon which the claimed invention is an improvement.  Shepelev discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add, modify, or substitute into Inoue the teachings of Shepelev for the predictable result of conditioning a receive electrode signal for further processing (Shepelev at Fig. 3), or providing a guard signal for mitigating EMI effects (Shepelev at ¶ [0003]-[0004]).

Allowable Subject Matter
Claims 11, 12, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
08/18/2022